DETAILED ACTION

Response to Amendment
The Amendment 6/15/2022 has been entered. Claims 1-16 remain pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the stopper in claims 9 and 12; and
the blade is mountable at a second fixed position within the blade-receiving groove associated with a second cutting angle the blade in claim 15
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Regarding claim 1, line 2-3, “the first end portion and the second end portion each terminating in free ends” should be “the first end portion and the second end portion each terminating in a respective free end” for clarity 
Regarding claim 1, lines 14-15, “the second end proton, parallel to the first end portion of the u-shaped housing” should be “the second end proton, the spacer-flat surface is parallel to the first end portion of the u-shaped housing”.
Regarding claim 9, “the center” should be “a center” for since no center is previously introduced.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: each of the following recitations should be provided with an antecedent basis in the specification: “a forward extend position” in claims 1, “a first fixed position” in claim 10, and “a first static position” in claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, “a spacer-flat surface on the second portion, parallel to the first end portion of the u-shaped housing” is considered as new matter. Examiner notes that the specification does not provide support for the “parallel” language in the claim, furthermore the Figures in the application only provide the first and second end at an angled position, such as in Figure 1, 2 and 3. Therefore the limitation is considered as new matter. Claim 11 is considered to have the same issue as claim 1 regarding “parallel”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iten (US 5016353) in view of Garcia (US 20100107424 A1) and May (US 4034473).
Regarding claim 1, Iten teaches a suture cutter that can be used to cut plants comprising (see Figure 1): 
a u-shaped housing (see Figure 1) with a first end portion (near 80) and a second end portion (near 110, see Figure 1), the first end portion and second end portion each terminating in free ends (see Figure 1), wherein the first end portion comprises (see Figure 1):
a blade mounting block at the first end (right portion of 20, see Figure 1);
a single blade (60) having a length (left to right length of 60 in Figure 1), a height (top to bottom height of 60 in Figure 1), a top width (blade top width, see Figure 1), a bottom width (cutting edge width) and a blade mount (mechanism for 70, see Figure 1),
wherein the second end portion comprises:
a spacer-flat surface (110) on the second end portion in line with the single blade in a forward extend position to cut against (see Figure 1).
Iten fails to teach a recessed groove; the single blade being sized to fit within the recessed groove, a blade slide cover with a slider nub that secures the single blade to the first end portion and the single blade being sized that the single blade extends forward from the from the first end portion, the spacer-flat surface is parallel to the first end portion of the u-shaped housing.
Garcia teaches a cutter with a removable blade (5), a recessed groove (groove for 5, see Figure 3); a blade mount (recess in blade 5 for element 9, see Figure 3), a blade slide cover (6) with a slider nub (22) that secures the single blade to the first end portion (see Figure 2), the single blade being sized to fit within the recessed groove and a blade mounting block (1, see Figure 2), and the single blade being sized that the single blade extends forward from the from the first end portion (see Figure 1). Since Garcia teaches a replacable blade, which is solving the same problem of replacing a blade in a tool, therefore considered analogous art. 
It would have been obvious to one of ordinary skill in the art to modify the device of Iten to add the blade replacement system, as taught by Garcia, in order to easily replace the blade (paragraph 0005-0006 of Garica).
May teaches a u-shaped cutter including a spacer-flat surface (flat surface in the groove) is parallel to the first end portion the u-shaped housing (see Figure 5, col. 4 lines 16-21).
It would have been obvious to one of ordinary skill in the art to modify the device of Iten to make the blade and the spacer-flat surface parallel teach each other, as taught by May, in order to ensure proper slicing action of the blade (col. 5 lines 16-21 of May).
Regarding claims 3-4, Modified Iten teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Iten fails to teach the spacer-flat surface of the second end portion of the u-shaped housing comprises a raised, flat cutting surface, wherein the raised, flat cutting surface of the spacer-flat surface is at least an exposed blade length of the single blade and aligned with the single blade.
Embodiment of Figure 7 of Iten further teaches the spacer-flat surface of the second end portion of the housing comprises a raised, flat cutting surface (190, see Figure 7 and col. 4 lines 35-40), wherein the raised, flat cutting surface of the spacer-flat surface is at least an exposed blade length of the single blade and aligned with the single blade (see Figure 7).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Iten to incorporate the teaching of the embodiment of Figure 7 of Iten to add a sleeve to the anvil portion in order to create a longer lasting anvil (col. 4 lines 35-40 of Iten). As a result Modified Iten teaches the spacer-flat surface of the second end portion of the u-shaped housing comprises a raised, flat cutting surface (since the sleeve 190 is raised), wherein the raised, flat cutting surface of the spacer-flat surface is at least an exposed blade length of the single blade and aligned with the single blade (see Figure 7 of Iten).
Regarding claim 5, Modified Iten further teaches the single blade is removeable from the first end portion of the u-shaped housing (as modified in claim 1, see Figure 2 of Garcia).
Regarding claim 6, Modified Iten further teaches the blade mount of the single blade is sized to fit within the recessed groove and beneath the blade slide cover while still permitting the single blade to extend from the blade mounting block (as modified in claim 1, see Figure 2 of Garcia).
Regarding claim 8, Modified Iten further teaches the blade slide cover of the first end portion of the u-shaped housing aligns with single blade to secure the single blade within the first end portion (as modified in claim 1, see Figure 2 of Garcia).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iten (US 5016353) in view of Garcia (US 20100107424 A1) and May (US 4034473) and in further view of Ferguson (US 4092776).
Regarding claim 2, Modified Iten further teaches said u-shaped housing comprises one piece plastic (col. 2 lines 53-59, see Figure 1 of Iten). 
Modified Iten fails to teach said u-shaped housing is a monolithic structure manufactured from plastic. 
Ferguson teach said u-shaped housing comprises one piece comprising mold injected plastic (col. 4 lines 4-14).
Ferguson teaches using mold plastic is one of finite number of making the housing, It would have been obvious to a person of ordinary skill in the art to try the molded plastic of Ferguson in an attempt to provide a material to make the housing, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because making the housing from injection molding plastic as claimed has the properties predicted by the prior art, it would have been obvious to injection mold the housing from plastic.
With respect to the limitation “mold injected plastic”, these limitations are considered “product-by-process,” which are not limited to the manipulations of the recited steps, but only the structure implied by the steps.   Thus the patentability of a product does not depend on its method of production, and if a product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even if the prior art product was made by a different process. See MPEP 2113.   
In claim 2, the one piece u-shape housing of Iten can be constructed by any process without affecting the structure of the apparatus.  Since the housing has identical structure to the claimed housing, the burden shifts to applicant to provide evidence of an unobvious difference between the claimed product and the prior art product.   
Since “[t]he lack of physical description in a product-by-process claim makes determination of patentability more difficult … it is the patentability of product claimed and not of the recited process steps which must be established…. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (See MPEP 2113(III) and In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Regarding claim 7, Modified Iten further teaches making the blade mounting block out of plastic (col. 2 lines 53-59, see Figure 1 of Iten).
Modified Iten fails to teach the blade slide cover is manufactured using plastic.
Ferguson teach a part is manufactured from plastic (col. 4 lines 4-14).
Ferguson teaches using mold plastic is one of finite number of making the part, It would have been obvious to a person of ordinary skill in the art to try the molded plastic of Ferguson in an attempt to provide a material to make the blade slider cover, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because making the housing from injection molding plastic as claimed has the properties predicted by the prior art, it would have been obvious to injection mold the blade slider cover from plastic.
With respect to the limitation “mold injected plastic”, these limitations are considered “product-by-process,” which are not limited to the manipulations of the recited steps, but only the structure implied by the steps.   Thus the patentability of a product does not depend on its method of production, and if a product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even if the prior art product was made by a different process. See MPEP 2113.   
In claim 7, the blade slide cover of Holman can be constructed by any process without affecting the structure of the apparatus.  Since the blade slide cover has identical structure to the claimed blade slide cover, the burden shifts to applicant to provide evidence of an unobvious difference between the claimed product and the prior art product.   
Since “[t]he lack of physical description in a product-by-process claim makes determination of patentability more difficult … it is the patentability of product claimed and not of the recited process steps which must be established…. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (See MPEP 2113(III) and In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iten (US 5016353) in view of Garcia (US 20100107424 A1) and May (US 4034473) and in further view of Wolf (US 57711075).
Regarding claim 9, Modified Iten teaches all elements of the current invention as set forth in claim 1 stated above.
 Modified Iten fails to teach a stopper disposed at the center of the u-shaped housing.
Wolf teaches a U-shaped cutter including a stopper (36) disposed at the center of the u-shaped housing (considered as center, since the stopper is in between the two legs of the u shape, see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Iten to add the stopper, as taught by Wolf, in order to limit the cut of the blade (col. 5 lines 16-34 of Wolf).

Claims 10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iten (US 5016353) in view of Garcia (US 201100107424 A1).
Regarding claim 10, Iten teaches a cutter that can be used as a pruning device (see Figure 1) comprising:
a u-shaped housing (10) having a first lateral section (20 in Figure 1) terminating in a first free end (right end of 20 in Figure 1), and a second lateral section (right side of 30) terminating in a second free end (30 in Figure 1), and a curved section (left side of 10 in Figure 1) joining the first and second lateral sections opposite the first and second free ends (see Figure 1);
a blade mounting block (70) at least partially disposed in the first lateral section of the u- shaped housing (See Figure 1), 
a single blade (90) mountable at a first fixed position (see Figure 1) and a second portion of the blade protrudes beyond blade mounting block proximate the first free end (See Figure 1); and
wherein the second lateral section comprises a flat contact surface (surface of 110) proximate the second free end, the flat contact surface being positioned opposite the blade when mounted in the first fixed position to cut against (see Figures 1-4).
Iten fails to teach the blade mounting block comprising a blade-receiving groove proximate the first free end and a slider groove extending over at least a portion of the blade-receiving groove; the blade is mountable at a first fixed position within the blade-receiving groove such that a first portion of the blade is housed within the blade mounting block; a blade slide cover slidable within the slider groove from a retracted position to an extended position, the blade slide cover being configured to allow the blade to be removed from the first fixed position when in the retracted position and to maintain the blade in the first fixed position when in the extended position.
Garcia teaches a cutter including the blade mounting block (2) comprising a blade-receiving groove (groove for 5, see Figure 2) proximate the first free end (see Figure 1) and a slider groove (19) extending over at least a portion of the blade-receiving groove (see Figures 1-2); the blade is mountable at a first fixed position within the blade-receiving groove such that a first portion of the blade is housed within the blade mounting block (see Figure 1), a blade slide cover (6) slidable within the slider groove from a retracted position to an extended position (retracted in Figure 5 to extended in Figure 2), the blade slide cover being configured to allow the blade to be removed from the first fixed position when in the retracted position and to maintain the blade in the first fixed position when in the extended position (see Figures 1-5). Since Garcia teaches a replaceable blade, which is solving the same problem of replacing a blade in a tool, therefore considered analogous art.
It would have been obvious to one of ordinary skill in the art to modify the device of Iten to add the blade replacement system, as taught by Garcia, in order to easily replace the blade (paragraph 0005-0006 of Garica).
Regarding claim 13, Modified Iten further teaches the blade slide cover further comprises a slider nub (22) protruding away from the slider groove (see Figure 2 of Garcia).
Regarding claim 14, Modified Iten further teaches the blade is configured to remain static in the first fixed position as the blade slide cover slides within the slider groove away from the retracted position (see Figures 5 of Garcia).
Regarding claim 16, Iten teaches a cutter that can be used as a plant pruner comprising:
a u-shaped housing (1) having a first lateral section (20) terminating in a first free end (right side of 20 in Figure 1), and a second lateral section (30) terminating in a second free end (right side of 30 in Figure 1), and a curved section (left side in Figure 1) joining the first and second lateral sections opposite the first and second free ends (see Figure 1);
a blade mounting block (70) at least partially disposed in the first lateral section of the u- shaped housing (see Figure 1), 
a first blade (90);
wherein the second lateral section comprises a contact surface (110) proximate the second end (see Figure 1), the contact surface being positioned opposite the first blade when mounted in the first static position to cut against (See Figure 1).
Iten fails to teach the blade mounting block comprising a groove proximate the first free end; a first blade mountable at a first static position within the groove such that a first portion of the blade is housed within the blade mounting block and a second portion of the blade protrudes beyond blade mounting block proximate the first free end; and a blade cover at least partially disposable within the groove to selectively secure the first blade in the blade mounting block at the first static position.
Garcia teaches a cutter including the blade mounting block comprising a groove proximate the first free end (see Figure 1-5); a first blade (5) mountable at a first static position within the groove such that a first portion of the blade is housed within the blade mounting block (see Figure 2) and a second portion of the blade protrudes beyond blade mounting block proximate the first free end (See Figure 2); and a blade cover (6) at least partially disposable within the groove to selectively secure the first blade in the blade mounting block at the first static position (See Figures 1-5).
It would have been obvious to one of ordinary skill in the art to modify the device of Iten to add the blade replacement system, as taught by Garcia, in order to easily replace the blade (paragraph 0005-0006 of Garica).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iten (US 5016353) in view of Garcia (US 20100107424 A1) and May (US 4034473).
Regarding claim 11, Modified Iten teaches all elements of the current invention as set forth in claim 10 stated above.
Modified Iten fails to teach the flat contact surface of the second lateral section is aligned parallel to the blade mounted in the first fixed position when the pruning device is cutting.
May teaches a u-shaped cutter including a flat contact surface (flat surface in the groove) of the second lateral section is aligned parallel to the blade mounted in the first fixed position when the pruning device is cutting (see Figure 5, col. 4 lines 16-21).
It would have been obvious to one of ordinary skill in the art to modify the device of Iten to make the blade and the spacer-flat surface parallel teach each other, as taught by May, in order to ensure proper slicing action of the blade (col. 5 lines 16-21 of May).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iten (US 5016353) in view of Garcia (US 20100107424 A1) and in further view of Wolf (US 57711075).
Regarding claim 12, Modified Iten teaches all elements of the current invention as set forth in claim 10 stated above.
Modified Iten fails to teach a stopper positioned between the first and second lateral sections of the u-shaped housing away from the first and second free ends, the stopper being configured to limit movement of the first and second free ends of the first and second lateral sections towards one another beyond a predetermined threshold.
Wolf teaches a U-shaped cutter including a stopper (36) positioned between the first and second lateral sections of the u-shaped housing away from the first and second free ends (see Figure 1), the stopper being configured to limit movement of the first and second free ends of the first and second lateral sections towards one another beyond a predetermined threshold (col. 5 lines 16-34 of Wolf).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Iten to add the stopper, as taught by Wolf, in order to limit the cut of the blade (col. 5 lines 16-34 of Wolf).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iten (US 5016353) in view of Garcia (US 20100107424 A1) and in further view of Scarla (US 20050055833 A1).
Regarding claim 15, Modified Iten teaches the first fixed position is associated with a first cutting angle the blade (as modified in claim 10, see Figure 2 of Garcia).
Modified Iten fails to teach and the blade is mountable at a second fixed position within the blade-receiving groove associated with a second cutting angle the blade.
Scarla teaches a cutter including a blade with two different end (see Figure 8), the first fixed position is associated with a first cutting angle the blade (when 13A is exposed for first cutting angle) and the blade is mountable at a second fixed position (with 67 end exposed for the second cutting angle) within the blade-receiving groove associated with a second cutting angle the blade (with 67 end exposed for the second cutting angle).
It would have been to one of ordinary skill in the art to modify the device of modified Iten to change the blade into a blade with two different side, as taught by Scarla. One of ordinary skill in the art understand that different cutting ends on the same blade allow different cutting operation with the same blade. The resulting device of modified Iten teaches a blade with two different end (see Figure 8), the first fixed position is associated with a first cutting angle the blade (when 13A is exposed for first cutting angle) and the blade is mountable at a second fixed position (with 67 end exposed for the second cutting angle) within the blade-receiving groove associated with a second cutting angle the blade (with 67 end exposed for the second cutting angle).

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        8/26/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724